 
Exhibit 10.1

 
 
AMERICAN ITALIAN PASTA COMPANY
AMENDMENT TO EMPLOYMENT AGREEMENT
JOHN P. KELLY




This agreement is entered into by and between American Italian Pasta Company, a
Delaware corporation (the “Employer”) and John P. Kelly (the “Executive”).


WHEREAS, the parties entered into an Employment Agreement dated November 6, 2007
(the “Employment Agreement”);


WHEREAS, the parties desire to conform certain provisions of the Employment
Agreement to the Company’s Amended and Restated Severance Plan for Senior Vice
Presidents and above, effective October 30, 2009, (the “Amended and Restated
Severance Plan”)


NOW, THEREFORE, the Employment Agreement is hereby amended as follows:


1.  All references in the Employment Agreement to the “Severance Plan” shall
mean the Amended and Restated Severance Plan.


2.  Section 3.1 Position Acceptance Payment shall be restated in its entirety to
read as follows:
 

 

 
 “On the Effective Date, Employer shall award Executive 49,000 shares of
restricted stock of Employer and 145,000 stock appreciation rights pursuant to
the attached forms of award agreement.  Such awards shall have been approved by
the Board of Directors or Compensation Committee of the Board in accordance with
the provisions of the Employer’s 2000 Equity Incentive Plan, as amended (the
“Plan”).  Notwithstanding any vesting requirements provided in such award
agreements, the Plan or the Severance Plan, these awards will accelerate and
become fully vested upon any termination of Executive by the Employer other than
for Cause or termination by the Executive for Good Reason (both Cause and Good
Reason shall be as defined in the Amended and Restated Severance Plan)
(provided, however, the award agreements shall control in the event of
Executive’s disability, death or retirement).”

 
3.  Section 7.2.2 Involuntary Termination is deleted in its entirety, and the
Amended and Restated Severance Plan shall govern any termination for “Good
Reason” (as defined in the Amended and Restated Severance Plan).


4.  The last sentence of Section 7.3 Conditions to Severance Payments is
deleted.







 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this agreement this 1st day of
December, 2009.
 

  American Italian Pasta Company          
 
By:
/s/ Robert W. Schuller       Robert W. Schuller, Executive Vice       President
and General Counsel      
 
 
 
 
 
/s/ John P. Kelly
      John P. Kelly  





 